21-10392-mew   Doc 1-5   Filed 03/02/21 Entered 03/02/21 16:51:45   Schedule Form
                                 206 D Pg 1 of 6
21-10392-mew   Doc 1-5   Filed 03/02/21 Entered 03/02/21 16:51:45   Schedule Form
                                 206 D Pg 2 of 6
21-10392-mew   Doc 1-5   Filed 03/02/21 Entered 03/02/21 16:51:45   Schedule Form
                                 206 D Pg 3 of 6
21-10392-mew   Doc 1-5   Filed 03/02/21 Entered 03/02/21 16:51:45   Schedule Form
                                 206 D Pg 4 of 6
21-10392-mew   Doc 1-5   Filed 03/02/21 Entered 03/02/21 16:51:45   Schedule Form
                                 206 D Pg 5 of 6
21-10392-mew   Doc 1-5   Filed 03/02/21 Entered 03/02/21 16:51:45   Schedule Form
                                 206 D Pg 6 of 6
